Citation Nr: 1807187	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the claim has since been transferred to the RO in Cleveland, Ohio. 

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.  §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court has held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. 
§ 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  It has also specifically held that tinnitus is a condition which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Veteran reported having tinnitus during a March 2011 VA audiological examination.  This evidence is sufficient to establish the presence of the currently claimed disability, tinnitus. 

During the March 2017 hearing, the Veteran testified that he was exposed to significant noise while serving in the Army as a petroleum storage specialist.  He described being near exploding rockets and mortars while in Vietnam, for most of his tour.  He testified that he first noticed his ears were ringing during this period.  The Veteran is competent to report the events that occurred during service and he has provided a consistent report of the circumstances of his in-service noise exposure, as well as the onset and nature of his tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also notes that his report of in-service noise exposure appears to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C. § 1154 (a) (2012) (due consideration must be given to the places, types, and circumstances of a veteran's service). 

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset and nature of his tinnitus to be competent and credible lay evidence of such. 

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is, at least, in relative equipoise.

In March 2011, the Veteran underwent a VA audio examination in relation to his claim.  At that time, the Veteran reported experiencing bilateral tinnitus with an onset of some 25 years earlier.  He indicated that his ears rang "all the time."  On the question of etiology, the VA audiologist performing the examination determined that it was less likely than not that his tinnitus was related to his in-service noise exposure.  In support of her conclusion, the audiologist noted that because the Veteran had normal hearing at separation, reported an onset which was 14 years after his separation, and had significant post-service occupational noise exposure, there was no link between his tinnitus and his military service. 

At his March 2017 hearing, the Veteran testified that he had first noticed the ringing in his ears while still in service, but that he just "dealt with it" and didn't report it at separation because he was eager to leave service following his experiences in Vietnam.  The condition had been constantly occurring since.  The Veteran also testified that, post-service, he was exposed to occupational noise but had been required to wear ear plugs at all times while working.  

While the March 2011 VA opinion is considered competent medical evidence, the Board finds the opinion does not preclude an award of benefits, particularly given that it is based in large part on the lack of medical evidence showing complaints or treatment for tinnitus for several years after service.  While there are no medical records documenting complaints or treatment for tinnitus for nearly 40 years after service discharge, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also Layno, supra.  In addition, while the audiologist based her opinion on the Veteran's post-service noise exposure, he testified in March 2017 that such exposure was minimized by the use of ear protection. 

As noted, the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Here, the Veteran has provided a consistent account regarding the continued nature of his tinnitus since service and the Board has no reason to doubt the Veteran's report.  Accordingly, it finds that his statements regarding chronicity of tinnitus since his military service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

In these circumstances, the Board finds that the competent and credible lay and medical evidence of record gives rise to a reasonable doubt as to whether the Veteran's tinnitus is related to his military service.  As such doubt is resolved in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


